Citation Nr: 1128810	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  11-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the Veteran's wife as a dependent for the purposes of determining the maximum annual pension rate for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1951 to October 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and E.D. were married on May [redacted], 2006.  

2.  The Veteran has reported two previous marriages, one of which ended with the death of his spouse and the other in divorce, and a previous marriage of E.D., which ended in divorce.  


CONCLUSION OF LAW

The Veteran's wife should be considered his dependent for pension purposes.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.204, 3.205, 3.271, 3.314 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are 65 years of age or older and who meet the applicable income requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

In this case, the RO has already found that the Veteran meets the criteria for nonservice-connected pension benefits; the Veteran was first awarded entitlement to such benefits in August 2004.  

This case arises instead from the Veteran's July 2008 claim to add his wife as a dependent and to receive a higher pension based on his being housebound.  An October 2008 rating decision determined that the Veteran had met the criteria for a special monthly pension based on his being housebound.  A separate decision from that same month also found that the Veteran's and his wife's income exceeded the maximum annual pension rate (MAPR).  Because the RO did not have any information regarding the Veteran's or his wife's previous marriages, it continued to calculate his MAPR at the rate for a veteran with no dependants.  As the Veteran was living with his wife, the RO was required to count her income as well in calculating the MAPR, despite the fact that it could not find her to be a dependent.  See 38 C.F.R. § 3.271(d)(4) (defining veteran's income).  

In December 2008, the Veteran provided some information about one of his previous marriages, but he did not provide information regarding his second marriage and divorce or regarding his wife's first marriage.  Accordingly, in December 2008, the RO again informed the Veteran that it could not count his wife as his dependent.

The Veteran filed a Notice of Disagreement with this decision in January 2009.  In August 2010, the RO again sought information regarding the Veteran's and his wife's previous marriages.  The Veteran supplied more information, but could not provide the exact dates of the termination of his two previous marriages, nor could he provide information regarding the exact dates of the wedding and termination of his wife's previous marriage.  The RO issued a Statement of the Case in March 2011, and the Veteran thereafter filed a timely Substantive Appeal.  

Under VA regulations, VA may accept the statement of a claimant as to the proof of marriage, dissolution of marriage, or death of a dependent provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).  Additional verification is required when the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  §3.204(a)(2).  

Here, there is no question that the Veteran is currently married to E.D.  The Veteran provided a copy of the Certificate of Marriage from the state of Florida showing that the Veteran and E.D. were married on May [redacted], 2006.  38 C.F.R. § 3.205(a) (proof of marriage can be established through a copy or abstract of the public record of marriage).  

Heretofore, the RO has declined to consider the Veteran's marriage valid for VA purposes because the Veteran has not adequately addressed his and his wife's prior marriages and how each ended.  

The Board acknowledges that there is much less evidentiary support for the particulars of the Veteran's and his wife's previous marriages.  For two reasons, however, the Board finds that the information that the Veteran has provided is sufficient.

First, as noted above, VA may accept his statements as to the dissolution of marriage or the death of a dependent when the Veteran provides the date and place of the event and the full name and relationship of the other person.

Here, the Veteran comes close to satisfying this standard even without any additional verification.  Based on statements from the Veteran, it appears that he was married twice previously and his wife once.  In an August 2010 letter, the Veteran stated that he was married to D.C. in September 1954 in Newfoundland.  In a March 2011 letter, the Veteran stated that D.C. died in 1956.  In his August 2010 letter, the Veteran also stated that he was married to B.S. in June 1976 in Clarksburg, Maryland.  He stated that they were later divorced in 1986.  With regards to his wife's first marriage, the Veteran stated that she married B.W. in either 1945 or 1946 in Tampa, Florida, and that the marriage lasted about a year.  

Second, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although more detailed information or independent verification of the Veteran's and his wife's previous marriages would be useful, given the Veteran's description in a March 2011 letter of his advanced age, his failing medical health, and his wife's mental condition, the Board believes that a remand for additional development would be futile.  Thus, the Board shall grant the Veteran the benefit of the doubt and find that the information that he has submitted is sufficient.  

In summary, the Board finds that the Veteran has provided an adequate amount of information regarding his and his wife's previous marriages.  Accordingly, the Board concludes that his wife should be considered his dependent for purposes of determining the MAPR for a nonservice-connected pension.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.204, 3.205, 3.271, 3.314. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As described above, however, the Board is granting the Veteran's claim.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  








ORDER

Recognition of the Veteran's spouse as his dependent for determining the maximum annual pension rate for the Veteran's nonservice-connected pension is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


